EXHIBIT 10.2

EXECUTION COPY

 

AMENDMENT NO. 1 TO

DEPOSIT AGREEMENT

 

This Amendment No. 1 (this “Amendment”) to the Deposit Agreement, dated
September 13, 2004 (the “Deposit Agreement”), is dated as of September 23, 2004
and is by and between Metro-Goldwyn-Mayer Inc. (“MGM”) and Sony Corporation of
America (“SCA”).

 

WHEREAS, on September 12, 2004, SCA provided MGM with a proposed Agreement and
Plan of Merger (together with the changes agreed to by MGM and SCA on September
13, 2004, the “Proposed Merger Agreement”), by and between MGM and an entity
(“Newco”) to be formed by SCA, Providence Equity Partners IV, L.P.
(“Providence”), TPG Partners IV, L.P. (“TPG”) and DLJ Merchant Banking Partners
III, L.P. (“DLJ”) and related documents;

 

WHEREAS, on September 13, 2004, MGM and SCA executed the Deposit Agreement
providing for the deposit by SCA of the Unconditional Non-Refundable Deposit (as
defined in the Deposit Agreement) to an account specified by MGM on the terms
and subject to the conditions set forth in the Deposit Agreement; and

 

WHEREAS, MGM and SCA wish to amend Section 7 of the Deposit Agreement in its
entirety.

 

NOW THEREFORE, in consideration of the representations, warranties and covenants
set forth in this Amendment and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, and subject to the terms
and conditions set forth herein, the parties hereto agree as follows:

 

1. Capitalized terms used but not defined in this Amendment shall have the
meaning provided in the Proposed Merger Agreement.

 

2. Except as specifically amended hereby, the Deposit Agreement shall continue
in full force and effect in accordance with the provisions thereof in existence
on the date hereof. Unless the context otherwise requires, after the date
hereof, any reference to the Deposit Agreement shall mean the Deposit Agreement
as amended hereby.

 

3. Section 7 of the Deposit Agreement shall be deleted in its entirety and
replaced with the following:

 

“7. MGM shall return the Unconditional Non-Refundable Deposit to SCA upon the
earlier of (a) the Effective Time; (b) the occurrence of both of the following
events: (i) MGM does not enter into a Definitive Agreement with Newco and (ii)
within 270 days of September 13, 2004, MGM enters into a binding agreement with
a Third Party (other than the Principal Stockholders) providing for a Takeover
Proposal (with all percentages in the definition of Takeover Proposal increased
to 50%); (c) the date on which the Termination Fee becomes payable to Newco in
accordance with the terms of the Definitive Agreement; provided that if the
Termination Fee becomes payable because the Definitive Agreement is terminated
pursuant to Section 8.1(d)(ii), then the Unconditional Non-Refundable Deposit
shall not be returned to SCA by MGM unless,



--------------------------------------------------------------------------------

within nine (9) months of termination of the Merger Agreement pursuant to
Section 8.1(d)(ii), MGM enters into a binding agreement with a Third Party
(other than the Principal Stockholders) providing for a Takeover Proposal (with
all percentages in the definition of Takeover Proposal increased to 50%) and (d)
a court of competent jurisdiction shall have determined that a Company Material
Adverse Effect has occurred. In the event MGM returns the Unconditional
Non-Refundable Deposit to SCA pursuant to this Section 7, then it shall also
return all interest and earnings thereon, which shall equal (a) the actual
interest and earnings thereon for such period as the Unconditional
Non-Refundable Deposit is held in the Separate Account and (b) deemed interest
at a rate of 4% per annum for any period after the withdrawal of the
Unconditional Non-Refundable Deposit from the Separate Account through the date
prior to the return thereof to SCA.”

 

4. This Amendment may be executed in two (2) counterparts, each of which shall
be considered one and the same agreement and shall become effective when such
counterparts have been signed by each of the parties and delivered to the other
parties, it being understood that all parties need not sign the same
counterpart.

 

5. Any legal action, suit or proceeding arising out of or relating to this
Amendment or the transactions provided for herein shall be brought solely in the
Federal courts of the United States located in the State of Delaware; provided
that if (and only after) such courts determine that they lack subject matter
jurisdiction over any such legal action, suit or proceeding, such legal action,
suit or proceeding shall be brought in the United States District Court for the
Southern District of New York; provided, further, that if (and only after) both
the Federal courts of the United States located in the State of Delaware and the
United States District Court for the Southern District of New York determine
that they lack subject matter jurisdiction over any such legal action, suit or
proceeding, such legal action, suit or proceeding shall be brought in the
Chancery Court of the State of Delaware. Each party to this Amendment hereby
irrevocably submits to the exclusive jurisdiction of such courts in respect of
any legal action, suit or proceeding arising out of or relating to this
Amendment or the transactions provided for herein, and hereby waives, and agrees
not to assert, as a defense in any such action, suit or proceeding, any claim
that it is not subject personally to the jurisdiction of such courts, that the
action, suit or proceeding is brought in an inconvenient forum, that the venue
of the action, suit or proceeding is improper or that this Amendment or the
transactions provided for herein may not be enforced in or by such courts. Each
party agrees that notice or the service of process in any action, suit or
proceeding arising out of or relating to this Amendment or the transactions
provided for herein shall be properly served or delivered if delivered in the
manner contemplated by Section 6. In addition, each of the parties hereto waives
any right to trial by jury with respect to any claim or proceeding related to or
arising out of this Amendment or any of the transactions provided for herein.

 

6. All notices and other communications hereunder shall be in writing and shall
be deemed given upon receipt by the parties at the following addresses (or at
such other address for a party as shall be specified by like notice):

 

2



--------------------------------------------------------------------------------

  (a) if to SCA, to

 

Sony Corporation of America

550 Madison Avenue, 34th Floor

New York, New York 10022

Attention: Robert S. Wiesenthal

Telecopy: (212) 833-7752

 

with a copy to:

 

Dewey Ballantine LLP

1301 Avenue of the Americas

New York, New York 10019

Attention: Morton A. Pierce, Esq.

                 Michael J. Aiello, Esq.

Telecopy: (212) 259-6333

 

  (b) if to MGM, to

 

Metro-Goldwyn-Mayer Inc.

10250 Constellation Boulevard

Los Angeles, California 90067

Attention: General Counsel

Telecopy: (310) 586-8193

 

with a copy to:

 

Latham & Watkins LLP

885 Third Avenue, Suite 1000

New York, NY 10022-4802

Attention: Charles M. Nathan

Telecopy: (212) 751-4864

 

and

 

Christensen, Miller, Fink, Jacobs, Glaser, Weil & Shapiro, LLP

10250 Constellation Boulevard, 19th Floor

Los Angeles, CA 90067

Attention: Janet S. McCloud

Telecopy: (310) 556-2920

 

7. All parties to the transactions contemplated by this Amendment acknowledge
that none of Mr. Kirk Kerkorian, Tracinda Corporation or 250 Rodeo, Inc.,
individually or collectively, is a party to this Amendment. Accordingly, each of
the parties hereto agrees that in the event (i) that there is any alleged breach
or default by any party under the Deposit Agreement (as amended hereby) or any
agreement provided for herein or therein, or (ii) any party has any claim
arising from or relating to the Deposit Agreement (as amended hereby) or any
such agreement, no party shall commence any proceedings or otherwise seek to
impose any liability

 

3



--------------------------------------------------------------------------------

whatsoever against Mr. Kirk Kerkorian, Tracinda Corporation nor 250 Rodeo, Inc.
by reason of such alleged breach, default or claim.

 

8. This Amendment shall be governed by and construed in accordance with the Laws
of the State of Delaware, without giving effect to the principles of conflicts
of law thereof.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be signed
by their respective officers thereunto duly authorized as of the date first
written above.

 

SONY CORPORATION OF AMERICA

By:

 

/s/    ROBERT WIESENTHAL        

--------------------------------------------------------------------------------

    Name:  Robert Wiesenthal     Title:    Executive Vice President and Chief
             Financial Officer

METRO-GOLDWYN-MAYER INC.

By:

 

/s/    JAY RAKOW        

--------------------------------------------------------------------------------

    Name:  Jay Rakow     Title:    Senior Executive Vice President and
             General Counsel